DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Claims 1, 2, 7, and 10-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 7, and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims as amended distinguish over the previous 35 USC 103 rejections, which are withdrawn.  The following claim language sets forth specific Boolean logic regarding icon display tied to highly detailed instances of specific KPIs for plant operation at current and predetermined times in the 
"a display that displays a first display icon indicating that the state of the task at the current time or predetermined time is normal or a second display icon indicating that the state of the task at the current time or predetermined time is abnormal based on the estimated KPI and displays the first display icon indicating that the state of the task at the future time is normal or displays the second display icon indicating that the state of the task at the future time is abnormal based on the determination result of the KPI determiner, together with the calculated delta in a graph form on a same display."
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BIJAN MAPAR/               Primary Examiner, Art Unit 2147